Citation Nr: 0522802	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  95-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from April 1956 December 
1966 and from June 1967 to October 1976.  He died in July 
1994.  The appellant is claiming that the veteran's death was 
due to his active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
1995, the appellant indicated that she desired to attend a 
Board hearing.  In a document dated in July 2000, the 
appellant withdrew her request for a Board hearing.  


FINDINGS OF FACT

1.  The veteran died in July 1994; the death certificate 
lists the cause of death as hepatic failure due to metastatic 
colon cancer.

2.  Colon cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor was 
colon cancer otherwise related to such service.

3.  At the time of the veteran's death, service connection 
had been established for residuals of a fracture of the right 
os calcis and for chronic sinusitis.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death. 




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a March 2004 
VCAA letter, the statement of the case and the supplemental 
statements of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
March 2004 VCAA letter the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that she should submit any pertinent evidence 
in his possession.  In this regard, she was advised to 
identify any source of evidence and that VA would assist her 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence she herself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation. All available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue being adjudicated by this 
appeal.  In a document dated in May 2005, the appellant 
reported that she did not have any additional relevant 
medical evidence to submit.  The Board finds that no further 
action is required by VA to assist the appellant with the 
claim.

Criteria

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  In short, 
evidence must be presented showing that a service-connected 
disability is either the principal or contributory cause of 
death.  § 3.312. A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  § 3.312.  A contributory cause of death must be 
causally connected to death and must be "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2004).  These diseases include chloracne or other acneform 
disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 
38 C.F.R. § 3.309(e).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994);  see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions: Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, breast 
cancer, cancers of the female reproductive system, urinary 
bladder cancer, renal cancer, testicular cancer, leukemia 
(other than CLL), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Analysis

The evidence of record demonstrates that the veteran died in 
July 1994.  The immediate cause of death as indicated on the 
Death Certificate was hepatic failure due to metastatic colon 
cancer which had been present for nine months.  An autopsy 
was not performed.  At the time of the veteran's death, 
service connection was in effect for residuals of a fracture 
of the right os calcis evaluated as 10 percent disabling and 
for chronic sinusitis which was evaluated as non-compensably 
disabling.  

There is no competent evidence of record which indicates in 
any way that the cause of the veteran's death was due to 
either of his service connected disabilities and the 
appellant has not alleged such a link.  

There is no competent evidence of record of the presence of 
metastatic colon cancer or any other cancer in the service 
medical records.  There is no competent evidence of record 
demonstrating the presence of malignant tumors within one 
year of the veteran's discharge which would allow for a grant 
of service connection on a presumptive basis under 38 C.F.R. 
§ 3.309.  

The first evidence of the presence of cancer was dated in 
1993, which is more than twenty years after the veteran's 
discharge.  A November 1993 report of a computed tomography 
(CT) examination revealed extensive metastatic disease of the 
liver, a huge lobulated cecal mass with extension into the 
pericecal, pericolic area in the right lower quadrant region 
of the abdomen and involvement and infiltration into the 
mesoteric area and an area which was highly suspicious for 
metastatic disease of the lungs.  

A November 1993 private clinical record includes the notation 
that the veteran had a large carcinoma of the cecum with 
extension into the surrounding tissue and lungs and 
metastasis to the liver.  

A January 1994 private clinical record includes the notation 
that the veteran had metastatic colon cancer.  

There is no competent evidence of record which directly links 
any cancer and particularly metastatic colon cancer to the 
veteran's active duty service in any way.  None of the post-
service medical records include any comments or opinions 
suggesting any link between the veteran's cancer and his 
period of military service. 

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's metastatic colon cancer was manifested during 
service or that it was otherwise related to his military 
service.  

The appellant has alleged that the cause of the veteran's 
death was due to exposure to herbicides while he was 
stationed in Viet Nam.  Service records show that the veteran 
served in Vietnam during the applicable time period and is 
therefore presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  Significantly, however, the veteran 
does not have one of the enumerated disabilities listed under 
38 C.F.R. § 3.309(e).  

There is evidence of record in the form of the November 1993 
CT examination report which references metastatic disease of 
the lungs.  As noted above, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) are considered as a 
type of disability for which service connection is granted on 
a presumptive basis based on herbicide exposure.  The Board 
finds, however, that service connection is not warranted for 
the cause of the veteran's death based on the diagnosis of 
metastatic lung disease included in the CT report.  The 
report of the CT examination did not include an actual 
diagnosis of lung cancer but the examiner was highly 
suspicious of the presence of the disability.  Significantly, 
the death certificate did not reference the presence of lung 
disease but indicated that the cause of death was found to be 
metastatic colon cancer.  The Board places great probative 
weight on death certificate as this is the only competent 
evidence of record which provides an etiology as to the cause 
of the veteran's death.  The health care professional who 
examined the veteran at death determined that he died as a 
result of colon cancer which metastasized to other parts of 
the body.  The Board notes that this conclusion is also 
supported by a November 1993 private medical record which 
refers to carcinoma of the cecum with extension into the 
surrounding tissue and lungs.  Based on these medical 
findings, the Board finds that any lung cancer was of a 
metastatic etiology which began in the colon.  See VAOPGCPREC 
18-97 ("'Metastasis' is 'the transfer of disease from one 
organ or part to another not directly connected with it.'") 
(quoting Dorland's Illustrated Medical Dictionary 1023 (28th 
ed. 1994)).  Presumptive service connection may not be 
established under 38 C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer, which is not associated with herbicide exposure.  
VAOPGCPREC 18-97.  

The appellant has not submitted any competent evidence of 
record which indicates in any way that the veteran had a 
disability which was due to herbicide exposure.  The only 
evidence of record which indicates that the veteran died as a 
result of exposure to herbicides while on active duty is the 
appellant's own allegations.  As a lay person however, the 
appellant is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Her allegations 
as to a link between the cause of the veteran's death and his 
exposure to herbicides while on active duty is without 
probative value.  

In sum, there is no basis for finding that the veteran's 
death was in any manner related to a disease or injury 
incurred in his active duty service.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


